Citation Nr: 0600132	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-25 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from April 2003 rating actions that denied service connection 
for a low back disability.  The veteran filed a Notice of 
Disagreement in May 2003.  The RO issued a Statement of the 
Case (SOC) in August 2003, and the veteran filed a 
Substantive Appeal later that month.  

In November 2003, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, under the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003).

In December 2003, the Board remanded this matter to the RO 
for further development of the evidence and for due process 
development.  After accomplishing the requested action to the 
extent possible, the RO continued the denial of the claim (as 
reflected in a November 2005 Supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  To the extent possible, all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.

2.  A low back disability, to include arthritis, was first 
manifested many years following the veteran's separation from 
service, and there is no medical evidence or opinion 
establishing a nexus between such disability and service.




CONCLUSION OF LAW

The criteria for service connection for a low back 
disability, to include arthritis, are not met.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished, to the 
extent possible.  

Through the November 2002 and February and March 2003 RO 
letters, the April 2003 rating actions, the May 2003 RO 
letter, the August 2003 SOC, the September 2003 and May 2004 
RO letters, and the November 2005 SSOC, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit information and evidence.  

Additionally, the RO letters, SOC, and SSOC variously 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
November 2002 and May 2004 RO letters specifically informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The March 2003 and May 2004 RO letters 
notified the veteran to furnish any medical records, 
evidence, or information that he had that was pertinent to 
his claim.  Accordingly, the Board finds that the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, duty to assist letters were furnished to 
the veteran in November 2002 and February and March 2003, but 
documents strictly meeting the VCAA's notice requirements 
were not provided to him until after the April 2003 rating 
actions on appeal.  However, the Board finds that any lack of 
full, pre-adjudication notice in this case does not prejudice 
the veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this case, the delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed (to 
the extent possible) and readjudicated after notice was 
provided.  As indicated above, the rating actions, several RO 
letters, SOC, and SSOC issued between 2002 and 2005 have 
repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result of RO development and 
the Board's December 2003 Remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claim, on the merits, in November 2005 on the basis of all 
the available evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary action on 
the claim currently under consideration has been 
accomplished, to the extent possible.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made all necessary and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  Pertinent to the veteran's period of service, only 
his report of separation examination is of record.  The 
claims file documents persistent and exhaustive efforts by 
the RO from 2002 to 2005 to obtain additional service medical 
records from the National Personnel Records Center, including 
Surgeon General's Office records; numerous RO statements 
documenting these laudatory, but futile, efforts have been 
associated with the claims file.  As regards post-service 
evidence, the claims file includes records associated with VA 
hospitalization in l950, private chiropractic records dated 
from August 2002 to March 2003, and a private physician's 
records dated in January and February 2003.  In November 
2002, the RO attempted to obtain 1946 VA medical records, but 
the VA medical facility responded in March 2003 that such 
records could not be retrieved.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that identified above, that has not 
been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudications of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, there is no documentary evidence of any low 
back disability during the veteran's military service.  The 
sole available service medical record is the February 1946 
separation examination report that reflects that the veteran 
gave no history of injuries and had no physical complaints, 
and that there were no musculoskeletal defects on 
examination.  As noted above, despite the RO's exhaustive 
efforts, additional service medical records could not be 
obtained.    

The Board also notes that the competent medical evidence does 
not establish a nexus between the veteran's currently-
diagnosed low back disability, to include arthritis, and any 
incident of his military service.  When the veteran was first 
seen by a private chiropractor for low back complaints in 
March 1991, these records include no notation that either the 
veteran or the examiner attributed any such complaints or 
findings to his military service; in fact, the complaints 
were only noted to be of one week's duration.  Chiropractic 
notes indicated that, in April 2000 X-rays revealed 
lumbosacral degeneration, but no comment as to etiology was 
made. 

January and February 2003 examination records of E. Bounous, 
M.D., document the veteran's low back pain, but the examiner 
did not note any etiology, by history, and did not render any 
opinion linking these complaints (or any underlying back 
disability) to the veteran's military service.  

In short, there is no competent medical evidence or opinion 
to support the claim for service connection, and neither the 
veteran nor his representative has alluded to the existence 
of any such evidence or opinion.  

Although the veteran asserts the existence of a relationship 
between his current low back problems, which may include 
current degenerative changes of the lumbosacral spine, and 
his military service, this matter turns on medical matters-
the question of current disability, and the question of 
whether any such disability is medically related to service.  
As a layman without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for a low back disability, to include 
arthritis, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of any competent 
evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


